Order entered November 5, 2015




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01255-CV

                            IN RE STATE FARM LLOYDS, Relator

                  Original Proceeding from the 193rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-05540

                                             ORDER
                Before Chief Justice Wright, Justice Bridges and Justice Stoddart

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s motion for temporary relief staying discovery. We ORDER relator

to bear the costs of this original proceeding.


                                                          /s/   DAVID L. BRIDGES
                                                                JUSTICE